Me. JtrsTicE HeRNÁNdez,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact and conclusions of law, as contained in the judgment appealed from, are accepted.
Even should we apply, in the decision of this case, the Code of Commerce of 1829, which was in force at the time the promissory note in question was made by the firm of Meléndez Hermanos, the right of action would have prescribed under article 569 of said Code, according t-o which no action can be maintained for the payment or reimbursement of drafts and commercial promissory notes- after the lapse of four years from their maturity; and should the common law be applied, theire would still be prescription as a means of extinguishing the obligation arising from aforesaid document, for, according to article 1939 of the Civil Code of 1899, prescription which began to run before the publication of said Code was to be governed by the prior laws; but if, after it became operative, all the time required therein for prescription had elapsed, it was to be effectual, even if according to said prior laws a longer period of time might be required.
In view of the legal provisions hereinbefore cited and those that are cited in the judgment, we adjudge that we should *493affirm and do affirm the judgment rendered by the District Court of Arecibo, March 25, 1902, 'with costs of the appeal also ag’ainst the appellant. The record is ordered to be returned to aforesaid court, together with the proper certificate.
Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.